Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 05/19/2022. No claims have been added. No claims have been canceled. Claims 1, 3 and 8 have been amended. Claims 1-18 are still pending in this application. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 13 and 15-18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (Pub.No.: 2016/0058378 A1) in view of Seshadri et al. (Pub.No.: 2014/0148101 A1) and further in view of van Halteren et al. (Pub.No.: 2017/0164115 A1). 

	Regarding claim 1, Wisbey teaches a biometric monitoring (see [0009]) earphone (the earphone reads on earphone 100, see Fig. 2A and [0050]), comprising: 
		a speaker (reads on speakers 114, see Fig. 2A and [0050]);
 		a biometric sensor (reads on biometric sensor as discussed in [0045 and 0054]);
		 a wireless communication module (see [0048 and 0053]);
		 a memory (reads on processors 170 and 175, see Fig. 2A and [0050]) that stores instructions ; 
	a processor configured to execute (reads on processors 160 and 165, see Fig. 2A and [0050 and 0054]) the instructions to perform operations, the operations comprising:  
 		receiving biometric data from the biometric sensor (see [0046-0049]); 
connecting to an external device using the wireless communication module (see [0046-0049]); and 
sending the biometric data to the external device (reads on sending the data to computing device 200, see [0046-0049]).

		Wisbey’s features already addressed in the above rejection. Wisbey does not specifically teach “a microphone configured to generate a microphone signal” as recited in claim 1. 

	However, Seshadri teaches a wireless headset (10) which includes a wireless microphone (14) (see Fig. 1 and [0024]). 

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of embedding microphone into the teachings of Wisbey in order to allow the user to utilize the earpiece to conduct calls as well.  

	Wisbey’s and Seshadri features already addressed in the above rejection. Neither Wisbey nor Seshadri specifically teach “an Aural Iris” as recited in claim 1. 

	However, van Halteren teaches utilizing valve 1008 which is an electro-active polymer vale (see [0207]) that can be switched from open position to a closed position as discussed in [0205].

 	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing a valve that control ambient sounds, as utilized in sound van Halteren, into the combination of Wisbey’s and Seshadri, in order to have a greater range of gain to increase the volume relative to the noise environment (see [0205]). 
	
	Regarding claim 2, the combination of Wisbey, Seshadri and van Halteren teaches where the biometric sensor measures at least one of heart rate (see [0045]), blood pressure, glucose level, blood oxygen percentage, and body temperature.

	Regarding claim 3, the combination of Wisbey, Seshadri and van Halteren teaches Wisbey teaches wherein the Aural Iris is configured to let ambient sound pass into user’s ear canal (see van Halteren [0205]).

	Regarding claim 4, the combination of Wisbey, Seshadri and van Halteren teaches where the microphone is an ambient sound microphone (for ambient sounds see Wisbey [0112]).

	Regarding claim 13, the combination of Wisbey, Seshadri and van Halteren teaches sending biometric data to a remote server (see Wisbey [0084 and 0099]).

Regarding claim 15, the combination of Wisbey, Seshadri and van Halteren teaches a gesture control interface (see Wisbey [0074 and 0166-0167]).

	Regarding claim 16, the combination of Wisbey, Seshadri and van Halteren teaches comparing the biometric data to stored user biometric data to verify user identity (see Seshadri [0031])

	Regarding claim 17, the combination of Wisbey, Seshadri and van Halteren teaches limiting access to at least one of the earphone and external device if the user identity is not verified (see Seshadri [0032 and 0080]).

	Regarding claim 18, the combination of Wisbey, Seshadri and van Halteren teaches allowing non-limited normal access to at least one of the earphone and external device if the user identity is verified (see Seshadri [0032 and 0080]).

Claims 5-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (Pub.No.: 2016/0058378 A1) in view of Seshadri et al. (Pub.No.: 2014/0148101 A1) in view of van Halteren et al. (Pub.No.: 2017/0164115 A1) and further in view of Asada et al. (Pub.No.: 2018/0367937 A1). 

	The features of Wisbey, Seshadri and van Halteren already addressed in the above rejection. Neither Wisbey, Seshadri nor van Halteren alone or in combination specifically teach “a voice activity detection module (VAD)” as recited in claim 5.

	However, Asada teaches sound signals collected through the microphone 440 are transmitted to voice activity detection 442a. The VAD 442a determines whether a principal component of sound currently being collected by the microphone 440 is voice (human voice) or sound other than the voice (ambient environmental sound), and switch analysis algorithms (see [0107]).

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing VAD, as taught by Asada, into the combination of Wisbey, Seshadri and van Halteren in order to differentiates speech from non-speech signals. 

	Regarding claim 6, the combination of Wisbey, Seshadri, van Halteren and Asada teaches sending a signal to the VAD to detect a voice (see Asada [0107]).

	Regarding claim 7, the combination of Wisbey, Seshadri, van Halteren and Asada teaches where the VAD receives a signal from the microphone (see Asada [0107]).

	Regarding claim 8, the combination of Wisbey, Seshadri, van Halteren and Asada teaches Wisbey teaches wherein the Aural Iris os configured to be adjustable to allow various amount sound to enter a user’s ear canal (this reads on the closed position or the open position of the valve, see van Halteren, [0002 and 0205]).

	Regarding claim 9, the combination of Wisbey, Seshadri, van Halteren and Asada teaches detecting a keyword or voice command (see voice command as discussed in [0030] of Seshadri).

	Regarding claim 11, the combination of Wisbey, Seshadri, van Halteren and Asada teaches an environmental sensor (see Wisbey [0112-0113]).

	Regarding claim 12, the combination of Wisbey, Seshadri, van Halteren and Asada teaches ambient sound where the environmental sensor measures at least one of ambient temperature (see Wisbey [0112]), humidity, dew point, particulates in ppm, ozone, carbon monoxide level, UV index, and altitude.
	
	Regarding claim 14, the combination of Wisbey, Seshadri, van Halteren and Asada teaches sending environmental data to a remote server (see Wisbey [0084 and 0099]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al. (Pub.No.: 2016/0058378 A1) in view of Seshadri et al. (Pub.No.: 2014/0148101 A1) in view of van Halteren et al. (Pub.No.: 2017/0164115 A1) in view of Asada et al. (Pub.No.: 2018/0367937 A1) and further in view of Kim et al. (Pub.No.: 2016/0057497 A1). 
	
	The features of Wisbey, Seshadri, van Halteren and Asada are already addressed in the above rejection. Neither one of the reference specifically teaches “analyzing the voice, if a voice is detected, to determine an approximate age or a range of age associated with the voice” as recited in claim 10.

	Yet, Kim teaches the recognition manager 5152 may analyze voices of the users which are transmitted by the user recognition apparatus 1100 in order to compare the analyzed voices with the age information and determine the ages of the users. In this case, the age information of the users may be in a form in which the ages of the users are respectively mapped to the body shapes or voices of the users [0321].

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of analyzing detected voice to determine age of the user, as taught by Kim, into the combination of Wisbey, Seshadri, van Halteren and Asada in order to utilize that age or age group with the other information or biometric information that is associated with user’s profile.   

Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652